             Case 5:19-cv-03809-LHK Document 73 Filed 06/11/20 Page 1 of 21




 1   JEAN E. WILLIAMS
     Deputy Assistant Attorney General
 2   SETH M. BARSKY, Chief
 3   MEREDITH L. FLAX, Assistant Chief
     CLIFFORD E. STEVENS, JR., Senior Trial Attorney
 4   DC Bar Number 463906
     U.S. Department of Justice
 5   Environment & Natural Resources Division
     Wildlife & Marine Resources Section
 6
     Ben Franklin Station, P.O. Box 7611
 7   Washington, D.C. 20044-7611
     Telephone: (202) 353-7548
 8   Facsimile: (202) 305-0275
     Email: clifford.stevens@usdoj.gov
 9   Attorneys for Defendants
10
11                         IN THE UNITED STATES DISTRICT COURT
12                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
13
14                                            )
                                              )
15    OCEANA, INC.,                           )
                                              )
16
                   Plaintiff,                 )   No. 5:19-cv-03809-LHK-SVK
17                                            )
                      v.                      )   REPLY IN SUPPORT OF DEFENDANTS’
18                                            )   CROSS-MOTION FOR SUMMARY
      WILBUR ROSS, et al.,                    )   JUDGMENT
19
                                              )
20                 Defendants,                )   Date: June 25, 2020
                                              )   Time: 1:30 p.m.
21                 and                        )   Courtroom: 8, 4th Floor (San Jose)
                                              )   The Honorable Lucy H. Koh
22    CALIFORNIA WETFISH PRODUCERS            )
23    ASSOCIATION, et al.                     )
                                              )
24                Defendant-Intervenors.      )

25
26
27
28

     REPLY IN SUPPORT OF DEFENDANTS’ CROSS-MOTION FOR SUMMARY JUDGMENT                 1
     Oceana, Inc. v. Wilbur Ross et al., Case No. 5:19-cv-03809-LHK
                    Case 5:19-cv-03809-LHK Document 73 Filed 06/11/20 Page 2 of 21




 1
                                                         TABLE OF CONTENTS
 2
 3                                                                                                                                          PAGE

 4   INTRODUCTION ........................................................................................................................1

 5   ARGUMENT ................................................................................................................................2

 6             I.         NMFS Reasonably Found That “Overfishing” Was Not Likely Under the
                          Rule .......................................................................................................................2
 7
               II.        Plaintiff Is Not Entitled To A Presumption That NMFS Will Not Fulfill Its
 8                        Obligations Under the Magnuson Act ................................................................10

 9             III.       NMFS Relied On the Best Available Data for Setting the Catch Limit .............12

10             IV.        NMFS Plainly Considered Predator Consumption, and Nothing More Is
                          Required by the Act ............................................................................................12
11
               V.         Even If The Court Reaches Plaintiff’s Untimely Challenge to the FMP,
12                        Plaintiff Has Not Shown the Challenged Provisions Are Unlawful ...................13

13             VI.        Plaintiff Seeks an Unlawful Remedy That Would Dictate The Substance
                          of Agency Action on Remand.............................................................................15
14
     CONCLUSION ...........................................................................................................................15
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     DEFENDANTS’ OPPOSITION AND CROSS-MOTION FOR SUMMARY JUDGMENT                                                                                         i
     Oceana, Inc. v. Wilbur Ross et al., Case No. 5:19-cv-03809-LHK
                  Case 5:19-cv-03809-LHK Document 73 Filed 06/11/20 Page 3 of 21




 1                                                   TABLE OF AUTHORITIES
 2   CASES                                                                                                                             PAGE
 3
 4
     Alaska Center for the Environment v. Reilly,
 5     796 F. Supp. 1374 (W.D. Wash. 1992) ..................................................................................... 15
     Alaska Ctr. for the Env’t v. Browner,
 6     20 F.3d 981 (9th Cir. 1994) ...................................................................................................... 15
     Baltimore Gas & Elec. Co. v. Nat. Res. Def. Council,
 7
       462 U.S. 87 (1983) ...................................................................................................................... 4
 8   Flaherty v. Pritzker,
       195 F. Supp. 3d 136 (D.D.C. 2016) ........................................................................................ 5, 6
 9   Innova Sols. v. Baran,
       399 F. Supp. 3d 1004 (N.D. Cal. 2019) ...................................................................................... 9
10   Lands Council v. Vaught,
11     198 F. Supp. 2d 1211 (E.D. Wash. 2002) ................................................................................... 4
     Massachusetts v. Pritzker,
12     10 F. Supp. 3d 208 (D. Mass. 2014) ........................................................................................... 9
     Motor Vehicle Mfrs. Ass'n of U.S. v. State Farm Mut. Auto. Ins. Co.,
13     463 U.S. 29 (1983) ...................................................................................................................... 5
14   National Wildlife Federation v. NMFS,
       524 F.3d 917 (9th Cir. 2008) .................................................................................................... 15
15   Nat'l Coal. for Marine Conservation v. Evans,
       231 F. Supp. 2d 119 (D.D.C. 2002) .................................................................................... 13, 14
16   Nw. Envtl. Def. Ctr. v. U.S. Army Corps of Eng’rs,
       817 F. Supp. 2d 1290 (D. Or. 2011) ................................................................................... 11, 12
17
     Preston v. Heckler,
18     734 F.2d 1359 (9th Cir. 1984) .................................................................................................... 4
     Red Top Mercury Mines v. United States,
19     887 F.2d 198 (9th Cir. 1989) .................................................................................................... 11
     San Luis & Delta-Mendota Water Auth. v. Jewell,
20     747 F.3d 581 (9th Cir. 2014) .................................................................................................. 4, 9
21   Vt. Yankee Nuclear Power Corp. v. Nat. Res. Def. Council,
       435 U.S. 519 (1978) .................................................................................................................... 9
22
     STATUTES
23
     16 U.S.C. § 1802(34) .............................................................................................................. 1, 3, 5
24   16 U.S.C. § 1854(e)(3).................................................................................................................. 10
25   16 U.S.C. § 1855(f)(1) .................................................................................................................. 14

26
27
28

     DEFENDANTS’ OPPOSITION AND CROSS-MOTION FOR SUMMARY JUDGMENT                                                                               ii
     Oceana, Inc. v. Wilbur Ross et al., Case No. 5:19-cv-03809-LHK
                 Case 5:19-cv-03809-LHK Document 73 Filed 06/11/20 Page 4 of 21




 1   FEDERAL REGULATIONS
 2   50 C.F.R. § 600.310(e)(2)(ii)(A)(3) ................................................................................................ 6
     50 C.F.R. § 600.310(e)(2)(ii)(A)(2) ................................................................................................ 6
 3
     50 C.F.R. § 600.310(e)(1)(i)(A).................................................................................................. 5, 9
 4   50 C.F.R. § 600.310(e)(2)(ii)(A)(1)-(3) .......................................................................................... 5
     50 C.F.R. § 600.310(e)(3)(iii)(A) ................................................................................................. 12
 5   50 C.F.R. § 600.310(e)(3)(iii)(B)(3) ............................................................................................. 12
     50 C.F.R. § 600.310(f)(1)(ii) ........................................................................................................ 13
 6
 7
     OTHER AUTHORITIES
 8
     81 Fed. Reg. 71,858, 71,859 (Oct. 18, 2016) .................................................................................. 6
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     DEFENDANTS’ OPPOSITION AND CROSS-MOTION FOR SUMMARY JUDGMENT                                                                          iii
     Oceana, Inc. v. Wilbur Ross et al., Case No. 5:19-cv-03809-LHK
              Case 5:19-cv-03809-LHK Document 73 Filed 06/11/20 Page 5 of 21




 1                                          INTRODUCTION
 2          Plaintiff’s theory that “overfishing” of anchovy will occur under the challenged rule is
 3   simply not supported by the scientific evidence that has become available since the prior
 4   anchovy case. AR 264: 16390-16391 (“Rule”). As explained in Defendants’ opening brief and
 5   further below, the National Marine Fisheries Service (“NMFS”) reasonably found based on the
 6   record evidence that “overfishing” was not likely within the meaning of the Magnuson-Stevens
 7   Fishery Conservation and Management Act (“Magnuson Act” or “Act”). Among other things,
 8   NMFS found that the recent recovery of the stock confirmed that “overfishing,” i.e., jeopardy to
 9   the long-term capacity of the stock to be harvested at maximum sustainable yield on average
10   over time, was not likely even if the stock were to decline in the future to the unusually low
11   biomass levels calculated by MacCall/Thayer for 2009-15. ECF No. 64 (“Fed. Br.”) at 2, 15-16

12   (citing AR 264:16390-16391 (carryover paragraph)); 16 U.S.C. § 1802(34).

13          Plaintiff’s arguments on reply as to “optimum yield” are similarly unavailing. As

14   Plaintiff does not seriously dispute, the Act only requires consideration of ecological factors such

15   as predator consumption, and the administrative record is clear that NMFS considered this issue.

16   The Magnuson Act does not require NMFS or the Pacific Fishery Management Council

17   (“Council”) to draw any particular or explicit balance between fishing and predator consumption.

18   As to Plaintiff’s challenge to the provisions of the fishery management plan (“FMP”), Plaintiff

19   does not offer any serious rebuttal to Defendants’ argument that the plain language of the Act

20   does not contemplate Plaintiff’s untimely challenge. Fed. Br. at 22. In any event, Plaintiff’s

21   challenge to the FMP fails. NMFS reasonably found that, based on the best available current

22   biomass data, application of the management framework in the FMP will likely avoid

23   “overfishing” of anchovy within the meaning of the Act and implementing regulations. The

24   Court should uphold the Rule and the Rule’s application of the framework of the FMP as a

25   reasonable exercise of the agency’s expertise based on the evidence before it.

26
27
28

     REPLY IN SUPPORT OF DEFENDANTS’ CROSS-MOTION FOR SUMMARY JUDGMENT                                  1
     Oceana, Inc. v. Wilbur Ross et al., Case No. 5:19-cv-03809-LHK
              Case 5:19-cv-03809-LHK Document 73 Filed 06/11/20 Page 6 of 21




 1                                             ARGUMENT
 2      I.      NMFS Reasonably Found That “Overfishing” Was Not Likely Under the Rule

 3           Plaintiff does not dispute that “overfishing” of anchovy is not currently occurring, but
 4   argues on reply that if the stock dips in the future to the levels calculated by MacCall/Thayer for

 5   2009-15, “overfishing” will occur. ECF No. 71 (“Pl. Reply”) at 7-10. Based on the 75%

 6   reduction to the overfishing limit, Plaintiff appears to acknowledge that there is no significant

 7   risk of “overfishing” when the stock’s biomass is above 98,629 MT, but now claims overfishing

 8   will immediately occur whenever biomass goes below that threshold for even a single year and
     apparently by even a single metric ton. Pl. Reply at 1, 3, 7, 10, 12. Contrary to Plaintiff’s
 9
     argument, Defendants did not “concede” that overfishing will occur in that circumstance. Id. As
10
     Defendants argued in their brief, NMFS found the exact opposite and expressly found in the Rule
11
     that “overfishing” was not likely even if the stock declined in the future to the levels found by
12
     MacCall/Thayer for 2009-15, and that finding is supported by the record evidence and entitled to
13
     deference by this Court. Fed. Br. at 2, 15-16 (citing AR 264:16390-16391).1
14
             As an initial matter, NMFS reasonably found that the MacCall/Thayer biomass estimates
15
     were not accurate measures of absolute or total biomass. As NMFS explained in the Rule:
16
                NMFS and other outside scientists had concerns regarding the method
17              used to expand the trend information into estimates of absolute or total
18              abundance. Also, NMFS and outside scientists identified inherent
                issues with using data from only the California Cooperative Fisheries
19              Investigation [(“CalCOFI”)] core region for estimating total biomass,
                as the spatial scale of this region does not encompass the range of
20              central anchovy, as well as the high uncertainty in the estimates the
21              paper produced. In 2016, NMFS fishery scientists and other outside
                scientists highlighted technical flaws in the method the MacCall paper
22              used to derive population estimates in presentations to the Council . . .
                The Council’s Science and Statistical Committee [(“SSC”)] agreed
23              with NMFS’s analysis of these technical weaknesses with the methods
24
        1
          Plaintiff is incorrect that Defendants engaged in post hoc rationalization in pointing to the
25   98,629 MT value in their brief when that value is not explicitly identified in the Rule. Pl. Reply
     at 12-13._ In the Rule, NMFS relied in part on the 75% reduction to the overfishing limit in
26   concluding that the new catch limit was likely to avoid overfishing. AR 264: 16390. The 98,629
     MT value merely mathematically illustrates the way that buffer helps avoid overfishing. But
27   contrary to Plaintiff’s argument, Defendants never said that buffer is the only reason the Rule
     avoids overfishing or that “overfishing” immediately occurs whenever the stock’s biomass goes
28   below that level by any amount or for any limited period.
     REPLY IN SUPPORT OF DEFENDANTS’ CROSS-MOTION FOR SUMMARY JUDGMENT                                     2
     Oceana, Inc. v. Wilbur Ross et al., Case No. 5:19-cv-03809-LHK
              Case 5:19-cv-03809-LHK Document 73 Filed 06/11/20 Page 7 of 21




 1              used to derive the biomass estimates in the MacCall and subsequent
                Thayer papers.
 2
     AR 264: 16388. One critical problem was that MacCall/Thayer used an improper method to
 3
     scale egg and larval indices, which is specific to their methodology. AR 411: 19248 (“Scaling
 4
     egg and larval indices to biomass estimates using [daily egg production method (“DEPM”)]
 5
     estimates from the 1980s appears unjustified and does not produce credible [biomass]
 6
     estimates”); see also AR 412: 19272.
 7
            Thus, even if Plaintiff is correct that MacCall/Thayer’s low 2009-14 biomass estimates
 8
     did not require revision like their previously vastly understated 2015 estimate (and incorrect
 9
     prediction of a similarly low 2016 biomass), see Fed. Br. at 11 and Pl. Reply at 9, the
10
     methodological issues found by NMFS and Council scientists for the MacCall/Thayer estimates
11
     remain. Nor is the Council SSC’s finding that MacCall/Thayer provided useful “trend” data
12
     helpful to Plaintiff’s argument, as it claims. Pl. Reply at 10-11. Under Plaintiff’s theory of
13
     “overfishing,” the question is not the trend (whether the stock is increasing or decreasing) but the
14   absolute biomass, and MacCall/Thayer admitted the low estimates relied upon by Plaintiff in this
15   case are “imprecise” and potentially off by a factor of five or more. Fed. Br. at 11. Besides
16   MacCall/Thayer, the only other estimate substantially below 100,000 MT in the record is the
17   plainly understated 2015 acoustic trawl method (“ATM”) estimate, which was a first-time effort,
18   never finalized, and had a much smaller survey area. See Fed. Br. at 11-12; Supp. AR 40: 20826
19   (noting the 77% increase in survey tracklines between the 2015 and 2016 ATM surveys). In
20   short, Plaintiff relies on biomass values that NMFS and Council scientists have found are not
21   accurate or reliable as measures of the absolute or total biomass of the stock.

22          More importantly, Plaintiff entirely ignores that NMFS expressly found in the Rule that

23   even if the stock had declined during 2009-15 to the unusually low levels calculated by

24   MacCall/Thayer and did so again, the available recent biomass data for this stock show there

25   likely would be no jeopardy to the capacity of the stock to produce biomass levels that would

26   support harvest at maximum sustainable yield over the long term, i.e., no “overfishing” within
     the meaning of the Act. 16 U.S.C. § 1802(34); Fed. Br. at 2, 15-16 (citing AR 264:16390-
27
     16391). Specifically, in the Rule, NMFS pointed to the fact that fishing continued at historical
28

     REPLY IN SUPPORT OF DEFENDANTS’ CROSS-MOTION FOR SUMMARY JUDGMENT                                  3
     Oceana, Inc. v. Wilbur Ross et al., Case No. 5:19-cv-03809-LHK
              Case 5:19-cv-03809-LHK Document 73 Filed 06/11/20 Page 8 of 21




 1
     levels under the higher prior catch limit of 25,000 MT through that whole period – with biomass
 2   allegedly well under 98,629 MT – and “the stock recovered very substantially in the immediately
 3   following years according to all of the available biomass estimates.” AR 264: 16390-16391.
 4   Based on this recent data, NMFS found that there is no evidence that fishing under the new,
 5   lower catch limit of the Rule will jeopardize the ability of the stock to similarly recover from any
 6   unusually low biomass in the future and be harvested at the maximum sustainable yield on
 7   average over time. Id. (“the available data and information for this stock does not indicate that
 8   fishing at similar levels seen over the last 20 years jeopardizes the long-term productive capacity
 9   of the stock, even when biomass levels are relatively low”). In its reply brief, Plaintiff ignores

10   this express finding and the recent biomass data cited by the agency supporting it.

11          By failing to engage, let alone rebut, part of the agency’s explanation in the Rule that

12   directly contradicts Plaintiff’s whole theory of “overfishing,” Plaintiff fails to carry its burden of

13   proof in this case. Plaintiff asserts that NMFS has the burden of showing that the Rule will avoid

14   overfishing. Pl. Reply at 7, 21. To the contrary, while NMFS had an obligation to provide an
     explanation for its finding that “overfishing” is not likely, NMFS did that here. In doing so,
15
     NMFS cited probative record evidence – the recovery of the stock from the low biomass levels
16
     claimed by Plaintiff while fishing continued at typical levels – that “a reasonable mind might
17
     accept as adequate to support [its] conclusion,” which is sufficient under the standard of review.
18
     San Luis & Delta-Mendota Water Auth. v. Jewell, 747 F.3d 581, 601 (9th Cir. 2014) (citation
19
     omitted). Further, because an agency’s action is presumed to be valid, the challenging party
20
     bears the burden of proving that the agency’s action is arbitrary and capricious. Lands Council v.
21
     Vaught, 198 F. Supp. 2d 1211, 1221 (E.D. Wash. 2002) (citing Preston v. Heckler, 734 F.2d
22
     1359, 1372 (9th Cir. 1984)). Not only does Plaintiff have the burden of proof, there is a higher
23
     bar to show that an agency’s scientific prediction of the future efficacy of management measures
24
     – which is necessarily open to some debate – is arbitrary and capricious. Baltimore Gas & Elec.
25
     Co. v. Nat. Res. Def. Council, 462 U.S. 87, 103 (1983) (when agency is making predictions
26   within its area of special expertise, as opposed to simple findings of fact, a reviewing court “must
27   generally be at its most deferential”). Thus, Plaintiff must show there is such a clear and
28

     REPLY IN SUPPORT OF DEFENDANTS’ CROSS-MOTION FOR SUMMARY JUDGMENT                                        4
     Oceana, Inc. v. Wilbur Ross et al., Case No. 5:19-cv-03809-LHK
              Case 5:19-cv-03809-LHK Document 73 Filed 06/11/20 Page 9 of 21




 1
     indisputable likelihood of overfishing occurring in the future that NMFS’ contrary prediction is
 2   “so implausible that it could not be ascribed to a difference in view or the product of agency
 3   expertise.” Motor Vehicle Mfrs. Ass'n of U.S. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43
 4   (1983). See also Flaherty v. Pritzker, 195 F. Supp. 3d 136, 149 (D.D.C. 2016) (putting the
 5   burden on plaintiffs and finding they “failed to substantiate their allegations” that the challenged
 6   measures “will not prevent overfishing”) (D.D.C. 2016). Plaintiff does not meet this burden.
 7          Overfishing occurs when harvest “jeopardizes the capacity of a fishery to produce the
 8   maximum sustainable yield [or fishing harvest] on a continuing basis.” 16 U.S.C. § 1802(34).
 9   “Maximum sustainable yield” (or MSY) is defined as “the largest long-term average catch or

10   yield that can be taken from a stock or stock complex under prevailing ecological, environmental

11   conditions and fishery technological characteristics . . . and the distribution of catch among

12   fleets.” 50 C.F.R. § 600.310(e)(1)(i)(A) (emphasis added). Thus, “overfishing” occurs when

13   harvest jeopardizes the capacity or ability of the stock to be harvested at the maximum

14   sustainable level on average over the long term. Further, as discussed above, the National
     Standard 1 guidelines only require a 50% probability that measures will avoid overfishing. As
15
     stated in Defendants’ opening brief, Fed. Br. at 15, Plaintiff makes no showing and cites no
16
     record evidence that there is more than a 50% likelihood that the stock will decline to a degree
17
     and for a sufficient period of time, that harvest under the new catch limit would jeopardize
18
     harvest at the maximum sustainable yield on average over the long term. Plaintiff certainly has
19
     not explained how “overfishing” necessarily occurs the minute biomass goes any amount below
20
     98,629 MT for a single year or a few years. The recent biomass data for the stock directly
21
     refutes that contention, assuming the stock’s biomass even went below that level.
22
            Nor is Plaintiff correct that “overfishing” occurs whenever the harvest rate in a single
23
     year exceeds the “maximum fishing mortality threshold,” or MFMT, which Plaintiff equates with
24
     the 23.9% rate used to calculate the catch limit. Pl. Reply at 15-16. NMFS’ regulatory
25
     guidelines for National Standard 1 identify three alternative methods of identifying
26   “overfishing,” only one of which relies on MFMT, and those guidelines do not require any
27   particular method. 50 C.F.R. § 600.310(e)(2)(ii)(A)(1)-(3). NMFS has not relied on MFMT for
28

     REPLY IN SUPPORT OF DEFENDANTS’ CROSS-MOTION FOR SUMMARY JUDGMENT                                      5
     Oceana, Inc. v. Wilbur Ross et al., Case No. 5:19-cv-03809-LHK
             Case 5:19-cv-03809-LHK Document 73 Filed 06/11/20 Page 10 of 21




 1
     anchovy and instead based the catch limit on an acceptable biological catch, or ABC, that has
 2   been reduced by 75% from the overfishing limit, or OFL, in part to address changes in the
 3   biomass of the stock, which is one of the methods permitted by the guidelines. Id. §
 4   600.310(e)(2)(ii)(A)(2); see also id. at § 600.310(f)(3) (“While the ABC is allowed to equal
 5   OFL, . . . in most cases ABC will be reduced from OFL to reduce the probability that overfishing
 6   might occur.”). Because NMFS used an appropriate method to avoid “overfishing” identified by
 7   the guidelines, MFMT does not apply in this case.2 Plaintiff also makes no showing that
 8   exceeding the harvest rate used to calculate the catch in a limited period results in “overfishing”
 9   for the small anchovy fishery, where average harvest over time is a small fraction of biomass and

10   will never get close to long-term average MSY. See Fed. Br. at 14. At bottom, Plaintiff asks the

11   Court to just assume future jeopardy to the stock’s ability to be harvested at MSY – in the face of

12   recent biomass data cited by the agency that contradicts, or, at minimum, casts massive doubt on

13   that unsupported assumption.

14          The National Standard 1 guidelines also recognize that higher harvest in one year does
     not necessarily result in overfishing. Those guidelines provide for a multi-year approach in
15
     assessing past overfishing in recognition that “[s]mall amounts of excess effort or catch in a
16
     single year may not jeopardize a stocks’ ability to produce MSY over the long term.” 81 Fed.
17
     Reg. 71,858, 71,859 (Oct. 18, 2016); 50 C.F.R. § 600.310(e)(2)(ii)(A)(3). In adopting the
18
     National Standard 1 guidelines, NMFS also found that “the focus is on producing MSY in the
19
     long-term,” and while “there may be short-term, environmental changes” they “do not normally
20
     jeopardize the ability of a stock to produce MSY on a continuing basis.” 81 Fed. Reg. at 71,869.
21
     NMFS stated, “[f]or example, El Niño increases mortalities and reduces growth within certain
22
     stocks, but after the short El Niño period ends, stocks should regain their health and ability to
23
     produce MSY on a continuing basis.” Id. Similarly here, atypical changes in environmental
24
     conditions (abnormally high temperatures known as the “Blob” and early El Niño effects)
25
        2
26        Plaintiff asserts that despite the fact that NMFS “has not specified a MFMT for anchovy . . .
     [Defendants’] brief argues the [23.9% rate] applies on an annual basis, making it equivalent to
27   MFMT.” Pl. Reply at 16. Contrary to this claim, Defendants never argued that the 23.9% rate
     can be applied to current biomass annually to identify overfishing. See, e.g., Fed. Br. at 10
28   (describing 23.9% as “the long-term average harvest rate at maximum sustainable yield”).

     REPLY IN SUPPORT OF DEFENDANTS’ CROSS-MOTION FOR SUMMARY JUDGMENT                                     6
     Oceana, Inc. v. Wilbur Ross et al., Case No. 5:19-cv-03809-LHK
             Case 5:19-cv-03809-LHK Document 73 Filed 06/11/20 Page 11 of 21




 1
     potentially were limiting the stock, but fishing continued at historical levels and the stock
 2   dramatically increased in the immediately following years once those conditions abated. AR
 3   402: 19218, 19221-22; Supp. AR 1 19573-74. These conditions also may have caused the stock
 4   to temporarily shift out of the CalCOFI core survey area for anchovy eggs and larvae used for
 5   estimating biomass by MacCall/Thayer, which potentially explains the atypically low biomass
 6   they calculated for 2009-15. AR 402: 19218, 19221-22. But regardless of the reason, as NMFS
 7   found in adopting the guidelines, a decline in biomass in a given year due to temporary
 8   environmental factors while fishing continues does not mean that the ability of the stock to be
 9   harvested at the MSY on average over time is being jeopardized, i.e., there is “overfishing.”

10          Indeed, there is simply no evidence in the record of this case that fishing under the new

11   catch limit likely will jeopardize the ability of the stock to recover from any unusually low

12   biomass in the future. All of the evidence for this stock is to the contrary. Plaintiff argues that,

13   according to MacCall/Thayer, the biomass of the stock also was below 100,000 MT during 1951-

14   56, 1990, and 1998. Pl. Reply at 7. But even assuming the MacCall/Thayer estimates are correct
     notwithstanding the flaws identified by NMFS and Council scientists, harvest continued during
15
     1951-56, 1990, and 1998 at levels comparable to or higher than in recent years and the stock
16
     recovered in the immediately following years. AR 315: 17427. In fact, the record contains a
17
     graph of the stock’s biomass compared to harvest from the 1950s through 2017, including values
18
     from MacCall/Thayer, and there is no apparent connection between harvest levels under 25,000
19
     MT and changes in biomass over time. AR 315: 17427. Given these facts, scientists including
20
     MacCall/Thayer are in agreement that fishing in recent decades is not driving the biomass of this
21
     stock. AR 417: 19377 (MacCall/Thayer stating that the recent decline “occurred in the near
22
     absence of fishing and therefore must be considered a natural phenomena”) AR 348: 17976 (“it
23
     is well documented that forage fish populations collapse repeatedly and these collapses are a
24
     common feature of sardine and anchovy population dynamics, even in the absence of
25
     commercial fishing,” citing multiple studies). Independent scientists in the agency’s Southwest
26   Fisheries Science Center (“Center”) that are very familiar with the data also reviewed the
27
28

     REPLY IN SUPPORT OF DEFENDANTS’ CROSS-MOTION FOR SUMMARY JUDGMENT                                      7
     Oceana, Inc. v. Wilbur Ross et al., Case No. 5:19-cv-03809-LHK
             Case 5:19-cv-03809-LHK Document 73 Filed 06/11/20 Page 12 of 21




 1
     management measures in the Rule and found that they would likely avoid overfishing, which is
 2   record evidence that supports NMFS’ determination. Fed. Br. at 16 (citing AR 275:16432).3
 3           Plaintiff cites no other record evidence specific to this stock. Rather, in speculating that
 4   fishing “could exacerbate natural declines,” Plaintiff relies on more generic papers older than the
 5   recent anchovy biomass data cited by the agency. These studies: (1) are not about anchovy (let
 6   alone the specific stock here); (2) involve stocks subject to a much higher level of harvest than
 7   anchovy; or (3) only discuss that the biomass of certain stocks like anchovy can vary and decline
 8   but do not specifically concern the impact of fishing. Pl. Reply at 8 (citing Essington study at
 9   AR 282: 16523, 16525 of stocks with much higher, over 60% annual harvest rates4); id. at 28

10   (quoting a statement from AR 348:17976 that cites this same Essington paper); id. at 8, 20 (citing

11   study of fishery collapses at AR 282: 16578, 16579 that expressly excluded “small pelagics

12   (families Clupeidae and Engraulidae),” such as anchovy, “since these species are known to

13   fluctuate strongly”); id. at 20 (citing study at AR 282: 16587, 16589-90 identifying several other

14   species such as flounder, mackerel, and herring, but containing no discussion of anchovy); id. at
     8 (citing 2016 AR 50:1230-31 for proposition that anchovy and other stocks can decline due to
15
     “ocean conditions”).5 Plaintiff also fails to overcome a more pertinent study by the Council’s
16
     SSC showing that the probability of a stock being “overfished” substantially falls as the buffer
17
     between OFL (based on MSY) and ABC increases (and here OFL was reduced by 75% to
18
     calculate ABC). AR 310:17409. Plaintiff complains that this study made various assumptions
19
20
         3
           Plaintiff suggests the Court should place little value on the Center’s expert opinion because
21   it was memorialized in a document that did not duplicate all of the agency’s analysis and
     explanation. Pl. Reply at 22. The Center did not need to do so since, as Plaintiff concedes, the
22   Center reviewed the proposed Rule containing the agency’s basis and explanation for the Rule.
     Id. See also AR 272: 17773-17786 (transmitting proposed rule to the Center).
23       4
           As explained in Defendants’ opening brief, the anchovy fishery experiences much lower
24   harvest rates on average and even in individual years when biomass is relatively low. Fed. Br. at
     14, 17. Plaintiff offers no rebuttal to this point and just continues to cite this inapposite paper.
25       5
           Plaintiff also tries to rely on the decline of the Pacific sardine fishery, which prior to closure
     was a vastly larger and more active commercial fishery than anchovy. Pl. Reply at 19 n.6.
26   Harvest for that stock was between about 50,000 and 130,000 MT per year, while its biomass
     ranged at levels not much larger than for anchovy in many years. Second Supp. AR 53: 21247,
27   21253, 21279. In fact, the title of one of Plaintiff’s cited papers describes the sardine stock as
     subject to “high exploitation rates.” Pl. Reply at 19 n.6. By comparison, the anchovy stock is
28   barely fished, with harvest averaging only 7,020 MT per year during 2009-18. Fed. Br. at 7.
     REPLY IN SUPPORT OF DEFENDANTS’ CROSS-MOTION FOR SUMMARY JUDGMENT                                      8
     Oceana, Inc. v. Wilbur Ross et al., Case No. 5:19-cv-03809-LHK
             Case 5:19-cv-03809-LHK Document 73 Filed 06/11/20 Page 13 of 21




 1
     and used a “simulated” population, but that is true of any study of this kind. Pl. Reply at 21.
 2   Plaintiff offers no reason for the Court to doubt the paper’s showing that less frequent
 3   adjustments to OFL protect against overfishing where ABC reflects a large reduction from OFL,
 4   as here. AR 310:17409.
 5          Plaintiff also incorrectly suggests that OFL must be adjusted annually under the
 6   guidelines. Pl. Reply at 16-17. OFL is normally based on MSY, which as discussed above, is
 7   expressly defined as a “long-term average catch or yield.” 50 C.F.R. § 600.310(e)(1)(i)(A)
 8   (emphasis added); AR 262: 16390 (“MSY is a long-term average yield . . . and is intended to
 9   represent the amount of fishing mortality that may sustainably occur over the long term, even

10   with variability in stock biomass”). Plaintiff identifies no express requirement in the Act or

11   implementing regulations that requires an annual adjustment to OFL. Nor does Plaintiff identify

12   any case law in support of this argument. Many fisheries are managed without an annual

13   adjustment to OFL or other management measures. See, e.g., Massachusetts v. Pritzker, 10 F.

14   Supp. 3d 208, 214 (D. Mass. 2014) (referring to multi-year OFLs). There are multiple ways for
     an agency to comply with a legal requirement, and Plaintiff has not shown that the Rule is likely
15
     to lead to overfishing in the future for anchovy. This Court should reject Plaintiff’s invitation to
16
     impose a requirement based on “its own notion of which procedures are ‘best’ or most likely to
17
     further some vague, undefined public good.” Vt. Yankee Nuclear Power Corp. v. Nat. Res. Def.
18
     Council, 435 U.S. 519, 549 (1978).
19
            In sum, Plaintiff is asking this Court to sift among various scraps of competing, less
20
     probative evidence and adopt Plaintiff’s own view of the risk of overfishing and how to manage
21
     the stock that is not shared by the expert agency and its scientists, despite the fact that the agency
22
     fully explained its determination and cited recent evidence specific to this stock that a reasonable
23
     mind might accept to support the agency’s conclusion. Doing so would be inconsistent with the
24
     standard of review. Jewell, 747 F.3d at 601; Innova Sols. v. Baran, 399 F. Supp. 3d 1004, 1011
25
     (N.D. Cal. 2019) (citation omitted).
26
27
28

     REPLY IN SUPPORT OF DEFENDANTS’ CROSS-MOTION FOR SUMMARY JUDGMENT                                      9
     Oceana, Inc. v. Wilbur Ross et al., Case No. 5:19-cv-03809-LHK
              Case 5:19-cv-03809-LHK Document 73 Filed 06/11/20 Page 14 of 21




 1      II.      Plaintiff Is Not Entitled To A Presumption That NMFS Will Not Fulfill Its
                 Obligations Under the Magnuson Act
 2
              In other respects, Plaintiff’s reply seriously misstates Defendants’ arguments.
 3
     Defendants never suggested that NMFS had no obligation to avoid overfishing and could always
 4
     address it after-the-fact. Pl. Reply at 22-24. Defendants instead pointed out that – as Plaintiff
 5
     does not dispute – the Act and guidelines do not require overly conservative management
 6
     measures in an effort to prevent overfishing under any possible set of circumstances. Rather, the
 7
     Act and guidelines require only a 50% likelihood that the catch limit will avoid overfishing. Fed.
 8
     Br. at 14-15. In this context, Defendants argued that “while [NMFS] did not believe that
 9
     ‘overfishing’ is likely for this stock,” if any “unexpected” overfishing occurred in the future
10
     despite the reasonable contrary prediction of the agency, then NMFS must (and has stated that it
11
     will) take action to address that overfishing. Fed. Br. at 18-19, 22 (emphasis added); AR 264:
12
     16391. This argument is fully consistent with the Act and its recognition that some risk of
13
     overfishing always exists if productive fishing effort occurs consistent with the Act’s goals.
14   Plaintiff’s mischaracterization of Defendants’ position is yet another example of its over-the-top
15   effort to portray everything the agency does or says as in bad faith.6
16            Plaintiff also falsely implies that Defendants “offered no reason” for the Court to believe
17   that the agency will take any necessary appropriate action in the future if unusual conditions
18   warrant management changes. Pl. Reply at 24, 34. To the contrary, as Defendants pointed out
19   and NMFS stated in the Rule, agency scientists now are generating reliable current biomass
20   estimates for anchovy, and NMFS has stated it will use those estimates to monitor the stock’s
21   condition and determine whether any management changes are necessary “if NMFS were to

22   observe any anomalously low fluctuations in the population.” AR 264: 16391. Plaintiff insists

23   the agency had low estimates from MacCall/Thayer before, and thus the Court should conclude

24
        6
           As another example, Plaintiff seizes on some inconsistent language in Defendants’ brief
25   regarding the period for ending overfishing. Pl. Reply at 23 n.9. But Defendants acknowledged
     that the Act requires that if, within one year of the identification of “overfishing” in a fishery,
26   “the Council does not submit to the Secretary a fishery management plan, plan amendment, or
     proposed regulations” to “end overfishing immediately in the fishery and to rebuild affected
27   stocks,” NMFS “shall prepare a fishery management plan or plan amendment and any
     accompanying regulations to stop overfishing and rebuild affected stocks of fish.” Fed. Br. at 17-
28   18 (citing 16 U.S.C. § 1854(e)(3), (5)) (emphasis added)).
     REPLY IN SUPPORT OF DEFENDANTS’ CROSS-MOTION FOR SUMMARY JUDGMENT                                   10
     Oceana, Inc. v. Wilbur Ross et al., Case No. 5:19-cv-03809-LHK
             Case 5:19-cv-03809-LHK Document 73 Filed 06/11/20 Page 15 of 21




 1
     the agency will not take action in the future. Pl. Reply at 24. This argument ignores that NMFS
 2   and Council scientists found numerous methodological flaws with the MacCall/Thayer estimates,
 3   but that is not the case for the agency’s own current ATM and DEPM estimates. Plaintiff also
 4   incorrectly suggests that NMFS would reject any low biomass estimates from “independent”
 5   sources because its purported “primary rationale to date for rejecting low anchovy abundance
 6   estimates is that the estimates are imprecise due to uncertainty in the survey data.” Pl. Reply at
 7   24. First, that caveated argument does not even address the agency’s own ATM and DEPM
 8   estimates. Plaintiff does not offer any reason that NMFS would refuse to take action if its own
 9   current biomass estimates warranted changes to anchovy management. Second, Plaintiff has not

10   established that NMFS will reject any future “independent” biomass estimates. NMFS and

11   Council scientists had multiple reasons for discounting the MacCall/Thayer estimates, including

12   reasons that were specific to the 2009-14 period (the apparent shift of the stock outside of the

13   CalCOFI survey range due to the unusual environmental conditions). And while

14   MacCall/Thayer identified their low estimates as “imprecise,” Plaintiff has not established that
     would be true for every future low estimate. Future ATM estimates also likely will be less
15
     affected by survey limitations, since scientists are working on adjustments to address this issue.
16
     Fed. Br. at 5. Plaintiff cannot prejudge now how NMFS will evaluate future biomass data.
17
            More fundamentally, assuming that NMFS will not fairly consider new data or take
18
     appropriate action in the future for this stock as required by the Magnuson Act would be contrary
19
     to the presumption of regularity afforded agencies under the law. Red Top Mercury Mines v.
20
     United States, 887 F.2d 198, 202–03 (9th Cir. 1989) (“There is a presumption of regularity in the
21
     performance of their duties by government officials.”) (citations omitted). Nw. Envtl. Def. Ctr. v.
22
     U.S. Army Corps of Eng’rs, 817 F. Supp. 2d 1290, 1307 (D. Or. 2011) (agency commitment to
23
     monitor take of species entitled to presumption of regularity). Plaintiff is not entitled to the
24
     opposite assumption that NMFS will not take any appropriate action for this stock. NMFS
25
     properly established a catch limit that is likely to avoid overfishing based on the current record,
26   but if new or anomalous conditions with the stock warrant management changes in the future, the
27   agency lawfully may and will take action at that time as stated in the Rule.
28

     REPLY IN SUPPORT OF DEFENDANTS’ CROSS-MOTION FOR SUMMARY JUDGMENT                                     11
     Oceana, Inc. v. Wilbur Ross et al., Case No. 5:19-cv-03809-LHK
               Case 5:19-cv-03809-LHK Document 73 Filed 06/11/20 Page 16 of 21




 1      III.      NMFS Relied On the Best Available Data for Setting the Catch Limit
 2             Defendants rest on their opening brief establishing that NMFS relied on the best available
 3   recent biomass data to calculate the catch limit consistent with the Court’s prior ruling, Fed. Br.
 4   at 9-13, and make only one further point on this issue. Again mischaracterizing Defendants’
 5   arguments, Plaintiff asserts that “NMFS admits that it chose the data it did precisely because it
 6   matched their pre-determined, status quo figures, not because it reflected the best available

 7   science on anchovy abundance in recent years.” Pl. Reply at 36. Contrary to this argument,

 8   NMFS used every recent biomass value for the new catch limit except those that it expressly

 9   found was affected by one or more flaws or limitations and thus was not the best information

10   available. AR 264: 16388-89; see also Fed. Br. at 5-6. Plaintiff does not identify any post-1994

11   biomass value that NMFS omitted without explaining why it was not the best information
     available. Plaintiff instead seizes on the fact that Defendants’ brief noted that NMFS also
12
     compared the average biomass resulting from the three selected biomass values (from 2016-18)
13
     to the stock’s long-term average and median biomass. Fed. Br. at 5, 10, 12. The fact that the
14
     agency made this comparison and that Defendants’ brief states at one point that NMFS offered it
15
     “in part” as support for the Rule does not mean that NMFS selected the three values for that
16
     reason. Id. The Rule speaks for itself, and NMFS found that all rejected values were not the best
17
     information available for valid reasons. AR 264: 16388-89. Nor was it improper for NMFS to
18
     make this comparison to confirm that the average of the selected recent values was “well within
19
     the range of historic estimates” and consistent with long-term average biomass. AR 264: 16388.
20
        IV.       NMFS Plainly Considered Predator Consumption, and Nothing More Is
21                Required by the Act

22             With respect to “optimum yield,” as explained in Defendants’ opening brief, the Act and
23   National Standard 1 guidelines only require NMFS to consider ecological factors such as
24   predator consumption. Fed. Br. at 19-20. Plaintiff’s reply practically admits as much. Pl. Reply

25   at 25 (statute only requires “taking into account” protection of marine ecosystems); id. at 26

26   (citing cases for proposition that NMFS has “discretion to reduce fishing effort based on

27   conservation-oriented optimum yield considerations.”) (emphasis added); id. at n. 11 (not

28   seriously disputing that NMFS is not required to draw the balance in favor of predators over

     REPLY IN SUPPORT OF DEFENDANTS’ CROSS-MOTION FOR SUMMARY JUDGMENT                                   12
     Oceana, Inc. v. Wilbur Ross et al., Case No. 5:19-cv-03809-LHK
             Case 5:19-cv-03809-LHK Document 73 Filed 06/11/20 Page 17 of 21




 1
     harvest, but could choose to do so). Plaintiff’s brief also contains multiple statements from
 2   NMFS’ guidelines confirming that NMFS need only consider the various factors affecting
 3   optimum yield. See, e.g., Pl. Reply at 25 (50 C.F.R. § 600.310(e)(3)(iii)(A) identifies factors that
 4   should “receive serious attention”); id. at 27 (50 C.F.R. § 600.310(e)(3)(iii)(B)(3) states that
 5   species interactions “should be considered.”). Contrary to Plaintiff’s argument, NMFS expressly
 6   discussed and did not “ignore” predator consumption. Pl. Reply at 27; Fed. Br. at 20-21 (citing
 7   AR 264:16390-16391); Supp. AR 1:19574. The administrative record also reflects consideration
 8   of evidence on this factor. See, e.g., AR 348; Supp. AR 37; Supp. AR 15: 19978-79; AR 408;
 9   2016 AR 34: 973-79; 2016 AR 1, 3, 4, 8, 9, 32, 144, 156, 199, 208, 222, 223, and 226-29.

10           Plaintiff also ignores two other critical points on reply. First, even if the statute required

11   NMFS to reduce catch to leave more anchovy for predators, NMFS found it has already done so

12   with the 75% reduction to OFL. Fed. Br. at 20-21 (citing AR 264:16390-16391). Second,

13   Plaintiff ignores that “[t]he statutory ‘optimum yield’ definition recognizes that optimum yield is

14   a standard that should be achieved over the long-run, not necessarily a standard that must be
     achieved with precision each year.” Nat'l Coal. for Marine Conservation v. Evans, 231 F. Supp.
15
     2d 119, 135 (D.D.C. 2002); 50 C.F.R. § 600.310(f)(1)(ii) (2002) (“[i]n national standard 1, ...
16
     ‘achieving, on a continuing basis, the [optimum yield] from each fishery’ means producing, from
17
     each fishery, a long-term series of catches such that the average catch is equal to the average
18
     [optimum yield]”) (emphasis added). Because of the OFL reduction, only about 6% of the stock
19
     on average is allowed to be harvested over time, with the balance available for ecosystem needs.
20
     Fed. Br. at 14. Plaintiff’s desire that NMFS further reduce or zero-out the fishery “in some
21
     years” is inconsistent with the long-term nature of “optimum yield.” Pl. Reply at 26 n.11.
22
        V.      Even If The Court Reaches Plaintiff’s Untimely Challenge to the FMP, Plaintiff
23              Has Not Shown the Challenged Provisions Are Unlawful

24           Federal Defendants largely rest on the arguments in their opening brief showing that
25   Plaintiff’s challenge to the FMP provisions (1) is untimely under the plain language of the Act
26   and (2) improperly relies on evidence that post-dates the challenged FMP provisions. Fed. Br. at
27   21-23. Even if Plaintiff is correct that it can challenge the regulations implementing the FMP,

28   Pl. Reply at 31-32, that would at most permit the Court to review (and if it finds an error, remand

     REPLY IN SUPPORT OF DEFENDANTS’ CROSS-MOTION FOR SUMMARY JUDGMENT                                    13
     Oceana, Inc. v. Wilbur Ross et al., Case No. 5:19-cv-03809-LHK
             Case 5:19-cv-03809-LHK Document 73 Filed 06/11/20 Page 18 of 21




 1
     and/or vacate) only the regulations, not the FMP. As to Plaintiff’s admitted reliance on evidence
 2   that post-dates the FMP provisions, Plaintiff cites no case for its argument that bedrock
 3   Administrative Procedure Act (“APA”) review principles – such as the prohibition on using post-
 4   decisional information to invalidate agency action – somehow do not apply to agency decisions
 5   under the Magnuson Act. Fed. Br. at 22-23; Pl. Reply at 33 n.14. The Act incorporates the APA
 6   standard of review and thus all case law applying that standard. 16 U.S.C. § 1855(f)(1).
 7          If the Court nevertheless reaches Plaintiff’s challenge to the FMP provisions, for all of
 8   the reasons set forth above and in Defendants’ opening brief, the Court should reject Plaintiff’s
 9   argument that the management framework of the FMP for anchovy violates the Act. Applying

10   the best available current biomass data and under that framework, NMFS issued a Rule that fully

11   complies with the Act and will avoid “overfishing.” But even assuming the Court were to find

12   that the Rule is unlawful, Plaintiff fails to show that a new Rule could not be issued under the

13   existing FMP framework that would be lawful. As Defendants noted in their opening brief,

14   Plaintiff took the opposite position in its comments on the proposed rule, arguing that NMFS
     could have taken another approach under the existing FMP. AR 282:16469-16470. Plaintiff
15
     complains that NMFS responded in the Rule that the FMP did not allow its proposal that NMFS
16
     “adjust anchovy catch limits annually.” Pl. Reply at 34. But Plaintiff’s comments recognized
17
     that issue (calling on NMFS to “instruct the Council to expedite changes to the [FMP]”) and thus
18
     outlined an alternative that did not require annual adjustments. AR 282:16469-16470. While
19
     calling it a “shorter term” option, Plaintiff described this alternative as meeting the obligation “to
20
     avoid overfishing” and explained how “NMFS could do this.” Id. In any event, if the Court
21
     finds the Rule unlawful, NMFS should be permitted to explore alternative methodologies within
22
     the existing FMP framework. The FMP contains significant flexibility. Fed. Br. at 23-24.
23
     Plaintiff’s myopic focus on mandated annual adjustment – for unusually low biomass levels that
24
     occur rarely if at all – does not mean there are no other ways to comply with the Act under the
25
     existing FMP. The Court also could find an error in the Rule – such as a failure to fully explain a
26   finding or improper selection of biomass values – that would not automatically require a finding
27
28

     REPLY IN SUPPORT OF DEFENDANTS’ CROSS-MOTION FOR SUMMARY JUDGMENT                                   14
     Oceana, Inc. v. Wilbur Ross et al., Case No. 5:19-cv-03809-LHK
              Case 5:19-cv-03809-LHK Document 73 Filed 06/11/20 Page 19 of 21




 1
     the FMP is unlawful. In short, a finding that the Rule is unlawful does not immediately translate
 2   to a conclusion that the longstanding FMP framework for anchovy violates the Act.
 3      VI.      Plaintiff Seeks an Unlawful Remedy That Would Dictate The Substance of
 4               Agency Action on Remand

 5            While the Court should rule for Defendants, Plaintiff does not provide any legal basis for

 6   the remedy it seeks that would dictate the substance of agency action on remand. On reply,

 7   Plaintiff cites Alaska Center for the Environment v. Reilly, 796 F. Supp. 1374, 1379–81 (W.D.

 8   Wash. 1992). Pl. Reply at 38-39. There, the court established only a schedule for the agency to
     take required action and to provide status reports, and required water quality monitoring while
 9
     reserving “what, if any . . . monitoring would be both appropriate and practicable . . . to the
10
     Agency’s discretion.” 796 F. Supp. at 380. In affirming, the Ninth Circuit noted that, “[w]hile
11
     issuing these general directives to ensure ultimate compliance with the [Clean Water Act], the
12
     court was careful to leave the substance and manner of achieving that compliance entirely to the
13
     [agency].” Alaska Ctr. for the Env’t v. Browner, 20 F.3d 981, 986-87 (9th Cir. 1994). Plaintiff
14
     also cites National Wildlife Federation v. NMFS, 524 F.3d 917, 937 (9th Cir. 2008), which
15
     upheld a state and tribal collaboration requirement that “does not on its face direct the substance
16
     of the agencies’ actions on remand, and may not be interpreted to do so.” Plaintiff’s claim that
17
     its proposed remedy would not impinge on agency discretion on remand falls flat. Pl. Reply at
18
     40. Among other things, Plaintiff demands that the Court require “annual specifications” using
19
     “annually updated” biomass estimates – when its own comments on the proposed rule identified
20   another means for complying with the Act. See Fed. Br. at 24-5. If the Court rules for Plaintiff,
21   the Court should allow for additional briefing since the extent and nature of any errors found by
22   the Court may affect the appropriate remedy. Defendants cannot fully brief that issue now.
23                                             CONCLUSION
24            Based on the record evidence supporting the agency’s decision, NMFS reasonably found
25   that the Rule would avoid overfishing and otherwise complies with the Act. Plaintiff has not
26   identified a sufficient legal basis or any record evidence for the Court to depart from deference to
27   the agency’s determination. The Court should also reject Plaintiff’s challenge to the FMP.
28            Dated: June 11, 2020
     REPLY IN SUPPORT OF DEFENDANTS’ CROSS-MOTION FOR SUMMARY JUDGMENT                                  15
     Oceana, Inc. v. Wilbur Ross et al., Case No. 5:19-cv-03809-LHK
            Case 5:19-cv-03809-LHK Document 73 Filed 06/11/20 Page 20 of 21




 1
                                             JEAN E. WILLIAMS
 2                                           Deputy Assistant Attorney General
 3                                           SETH M. BARSKY, Chief
                                             MEREDITH L. FLAX, Assistant Chief
 4
                                             /s/ Clifford E. Stevens, Jr.
 5                                           CLIFFORD E. STEVENS, JR.
                                             Senior Trial Attorney, DC Bar Number 463906
 6
                                             U.S. Department of Justice
 7                                           Environment & Natural Resources Division
                                             Wildlife & Marine Resources Section
 8                                           Ben Franklin Station, P.O. Box 7611
                                             Washington, DC 20044-7611
 9                                           Telephone: (202) 353-0368
10                                           Facsimile: (202) 305-0275
                                             Email: clifford.stevens@usdoj.gov
11
                                             Attorneys for Federal Defendants
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     REPLY IN SUPPORT OF DEFENDANTS’ CROSS-MOTION FOR SUMMARY JUDGMENT                     16
     Oceana, Inc. v. Wilbur Ross et al., Case No. 5:19-cv-03809-LHK
             Case 5:19-cv-03809-LHK Document 73 Filed 06/11/20 Page 21 of 21




 1                                   CERTIFICATE OF SERVICE
 2          I hereby certify that, this 11th day of June, 2020, I electronically filed the foregoing
 3   document with the Clerk of the Court via CM/ECF system, which will send notification of such
 4   to the attorneys of record.
 5
 6                                                 /s/ Clifford E. Stevens, Jr.
 7                                                 CLIFFORD E. STEVENS, JR.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
